Citation Nr: 1719867	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for sinusitis. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to August 1976 and from May 1978 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim was previously remanded by the Board for additional development in August 2013.  The ordered development was performed and the case was returned to the Board.  The Board denied the Veteran's claim in a September 2014 decision.  That denial was subsequently appealed by the Veteran to the United States Court of Veterans Claims (CAVC).  In a February 2016 memorandum decision, the Court set aside the Board's denial and remanded the Veteran's appeal to the Board for further adjudication consistent with the Court's decision.  The matter was again remanded by the Board in September 2016 to allow the AOJ to review and readjudicate the claim following newly submitted evidence.  The AOJ reviewed the evidence and issued a Supplemental Statement of the Case (SSOC) in December 2016.  The matter now returns again to the Board.


FINDING OF FACT

The Veteran experiences three to six non-incapacitating episodes per year of sinusitis characterized by headaches and pain.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the April 2014 VA examination is adequate as it involved an evaluation of the Veteran, a review of the Veterans' treatment records, and provides adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Entitlement to a Compensable Disability Evaluation for Sinusitis

The Veteran asserts entitlement to a compensable evaluation for sinusitis. 

Disability evaluations for sinusitis are established pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513 and the General Rating Formula for Sinusitis.

Diagnostic Code 6513 for sinusitis provides that sinusitis detected by x-ray only is evaluated as noncompensable.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Veteran's medical records indicate a history of symptoms associated with sinusitis including headaches, sinus pressure/pain, facial swelling, chest pain, fever, coughing, and discharge.  At times, these symptoms were present for weeks, and as stated in a September 2010 examination, could leave the Veteran "unable to work or perform activities of daily living for [an] average of three days.  

Despite these symptoms, a VA medical examination conducted in April 2014 detailed that the Veteran had not experienced any incapacitating or non-incapacitating events in the previous 12 months.  The VA examiner also noted that no antibiotics were given for sinusitis during the previous three years.  

However, in August 2016, the Veteran submitted a statement from his wife, a registered nurse, discussing the Veteran's sinusitis.  The letter stated the Veteran suffered from chronic sinusitis characterized by "headaches, facial sinus pressure, spitting up drainage, blowing his nose fairly often, fever, and general malaise."  The letter further states the Veteran's wife would often treat the Veteran's symptoms at home with over the counter medication, prescribed allergy medication, pressure point therapy, hot compresses, and the use of a nasal irrigation system.  Finally, his wife stated that the Veteran would often wait until symptoms resolved before seeking treatment with a VA physician, though on occasion he would request an allergy shot from a VA facility to relieve the symptoms.  

The Veteran's medical records are consistent with these statements.  In October 2013 the Veteran reported to a VAMC and reported sustained symptoms lasting approximately three weeks.  The Veteran received a 40mg Kenalog injection.  The Veteran also received injections of Kenalog for allergy related symptoms in March 2013, February 2012, February 2011, and April 2010.  In September 2010 the Veteran's medical records indicate he sought treatment for facial swelling and pain related to sinusitis.  

It is notable that the Veteran's stated symptoms do not include purulent discharge as discussed in the disability evaluation criteria.  Although all criteria for a higher rating must be met when the rating criteria are successive to a lower rating, see Camacho v. Nicholson, 21 Vet.App. 360, 366-67 (2007), this is not the case when the rating criteria are not successive.  See Tatum v. Shinseki, 23 Vet.App. 152 (2009); 38 C.F.R. §§ 4.21, 4.7.  Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6513, a noncompensable evaluation for sinusitis is established when sinusitis is detected by x-ray only, and no other symptoms are present.  In light of Tatum, the Board determines that the Veteran's symptoms "more nearly approximate the criteria required" for a 10 percent disability than for a noncompensable rating.

The Board acknowledges that in his June 2011 appeal to the Board, the Veteran asserted he suffered more than six non-incapacitating episodes of sinusitis, each of which was treated by his wife.  The Board notes the Veteran's lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, this assertion is not supported by the probative medical evidence of record.  While the probative evidence does establish that the Veteran experienced non-incapacitating events of sinusitis, it does not indicate that the events occurred more than three to six times per 12 months, as required for meeting the criteria for a 30 percent disability evaluation.  The Veteran's subjective lay statements alone do not outweigh the probative medical evidence of record. 

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the probative evidence supports a disability evaluation of 10 percent for sinusitis.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.97.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a disability evaluation of 10 percent, and no higher, for sinusitis is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


